 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Miguel Angel Garfias-Ortega,                      No. CV-17-01091-PHX-JJT (BSB)
10                   Plaintiff,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                   Defendants.
14            At issue is the Report and Recommendation (Doc. 145) (“R&R”) entered by United
15   States magistrate Judge Bridget S. Bade recommending that the Court dismiss Plaintiff’s
16   claims as against Defendant Modrejewski without prejudice for failure to serve pursuant
17   to Fed. R. Civ. P. 4(m). Judge Bade entered the R&R on October 22, 2018, which advised
18   Plaintiff he had fourteen days form the date of its service to file any Objections thereto,
19   and if he did not, this Court could accept the R&R without further review. The time for
20   filing objections passed long ago and Plaintiff has filed none. The Court therefore will
21   accept the R&R.
22            IT IS ORDERED withdrawing the reference to Judge Bade solely on the issue of
23   claims against Defendant Modrejewski.
24            IT IS FURTHER ORDERED adopting the R&R (Doc. 145) in whole and dismissing
25   Plaintiff’s claims against Defendant Modrejewski only, without prejudice, for failure to
26   serve.
27            Dated this 8th day of March, 2019.
28
                                            Honorable John J. Tuchi
                                            United States District Judge
